FILED
                             NOT FOR PUBLICATION                             MAR 14 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAOQIONG CHEN,                                   No. 08-72415

               Petitioner,                       Agency No. A098-467-413

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Daoqiong Chen, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence factual findings. INS

v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992). We deny the petition for

review.

      Chen does not contest the IJ’s finding that he failed to establish past

persecution. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not supported by argument are deemed waived). Substantial evidence

supports the IJ’s finding that Chen failed to establish a well-founded fear of future

persecution because Chen did not demonstrate that, even if he were to be

questioned by the police, he would suffer harm that rises to the level of

persecution. See Gu v. Gonzales, 454 F.3d 1014, 1020-22 (9th Cir. 2006).

Accordingly, Chen’s asylum claim fails.

      Because Chen failed to meet the lower burden of proof for asylum, it follows

that he has not met the higher standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the IJ’s denial of CAT relief because

Chen failed to establish it is more likely than not he will be tortured if returned to

China. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                            2                                    08-72415